DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 25-28 are drawn to a system but method on claim 21, which is drawn to a method.

Allowable Subject Matter
Claims 1-10, 17, 18 and 21-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art references are Loescher et al. (US 6,503,864 B2) and Schoedel et al. (WO 2010/072836 A1).
	Regarding claim 1, Loescher et al. discloses a system for sulfiding catalyst in a hydroprocessing reactor (a distillation column reactor (10) having a bed (12) of hydrodesulfurization catalyst in a 2S concentration (See Abstract; figures 1 and 2 and column 2, line 32 through column 3, line 60).
	Schoedel et al. discloses a system for sulfiding catalyst in a hydroprocessing reactor (see Abstract; page 1, lines 1-15 and page 5, line 26 through page 6, line 15).
	The prior art references fail to disclose a system for sulfiding catalyst in a hydroprocessing reactor comprising: a sulfur product measurement device, coupled between and an outlet, and configured to generate signals representative of one or more properties of the sulfur product flowing therethrough; a sulfur product pressurization device coupled between the inlet and the outlet and having a variable and controllable output, a controller in communication with at least the measurement device and pressurization device, a hydrogen sulfide concentration detection device, configured to generate signals representative of a hydrogen sulfide concentration in the reactor, and configured to wirelessly communicate hydrogen sulfide concentration signals to the controller; the controller configured to minimize an amount of hydrogen sulfide not consumed during sulfiding of the metal catalyst by adjusting the output of the pressurization device based on signals representative of the mass flow rate of the sulfur product and on signals representative of the hydrogen sulfide concentration in the reactor.
	Claims 2-10, 17 and 18 depend on claim 1.
	Claim 21 is drawn to a method of in-situ sulfiding of metal catalyst in a reactor using the system of claim 1.
	Claims 22-24 depend on claim 21.

Response to Arguments
Applicant’s arguments, see Remarks, filed March 15, 2021, with respect to the objection to the specification and the statutory double patenting rejection of claims 1-10, 17 and 18 have been fully 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774